Citation Nr: 1517567	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  07-19 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to right foot and right knee disabilities.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for Vitamin D and B-12 deficiencies.

4.  Entitlement to service connection for cracked teeth.

5.  Entitlement to a rating in excess of 10 percent for residuals of a right foot injury since August 4, 2011.

6.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee since August 4, 2011.



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2012, a Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In January 2013, the Board denied the claim, and the appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court granted a joint motion for remand.  In April 2014 the Board remanded for additional records and VA examination.



FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's low back disability is related to her service-connected residuals of right foot injury.

2.  At an August 2012 hearing before the Board, prior to the promulgation of a decision in the appeal, the appellant notified the VA that she wished to withdraw her appeal for entitlement to service connection for hypothyroidism.

3.  At an August 2012 hearing before the Board, prior to the promulgation of a decision in the appeal, the appellant notified the VA that she wished to withdraw her appeal for entitlement to service connection for Vitamin D and B-12 deficiencies.

4.  At an August 2012 hearing before the Board, prior to the promulgation of a decision in the appeal, the appellant notified the VA that she wished to withdraw her appeal for entitlement to service connection for cracked teeth.

5.  In January 2015 the representative wrote to express the Veteran's desire to withdraw her appeal for a rating in excess of 10 percent for residuals of a right foot injury since August 4, 2011.

6.  In January 2015 the representative wrote to express the Veteran's desire to withdraw her appeal for an evaluation in excess of 10 percent for chondromalacia of the right knee since August 4, 2011.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, her low back disorder is causally related to her service-connected right foot disorder.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310(a) (2014).

2.  The criteria for withdrawal of the appeal for service connection for hypothyroidism have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal for service connection for Vitamin D and B-12 deficiencies have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the appeal for service connection for cracked teeth have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204..

5.  The criteria for withdrawal of the appeal for a rating in excess of 10 percent for residuals of a right foot injury since August 4, 2011 have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204..

6.  The criteria for withdrawal of the appeal for an evaluation in excess of 10 percent for chondromalacia of the right knee since August 4, 2011 have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable decision regarding the claim of entitlement to service connection for a low back disorder, no further discussion of the duties to notify and assist are necessary in this regard.

Low Back

The Veteran contends that her low back disability is secondary to her service-connected right foot disability or directly related to service.  Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  

Here, the Veteran has a low back disorder.  Her diagnoses have included degenerative disc disease and osteopenia, and she has experienced disc bulging at L4-5, and L5-S1.  Her residuals of a right foot injury, also claimed as loss of sensation, weakness and throbbing of the foot, are service-connected.

A June 2011 VA examiner, J. Becher concluded that the Veteran's right foot injury more likely than not resulted in her falls and injuries, including to her low back.  In January 2012 a private physician, J. Dauphin, relied on the June 2011 VA physician's opinion in determining that the Veteran's back pain was a direct result of the crush injury of the right foot that she sustained in service.  The reasoning linked the right foot injury to numbness and related falls.  

Subsequent to remand instructions concerning other disabilities, recent VA treatment records were obtained and associated with the record.  These records show that in July 2012, J. Becher again considered the Veteran's reported history of a right foot injury in service, followed by an experience where her foot went numb and she fell down the stairs and hurt her back.  Since her right foot injury the Veteran reported, and the medical evidence shows, that she has had episodes of numbness causing her to fall.  Further, in this opinion, J. Becher's reasoning relied on the presence of a limp in providing a positive nexus opinion.  Specifically, it was observed that since her right foot injury the Veteran had a chronic limp with ambulation, and this contributed to degenerative disc disease of the low back.  Dr. Belcher concluded that the back condition was at least as likely as not related to the right foot injury even though the actual cause of episodes of numbness was unexplained by testing.

There are also opinions of record with contrary findings.  Here, the August 2011 VA examiner provided inadequate reasoning for a negative nexus opinion, because he failed to consider both the Veteran's osteopenia and degenerative disc disease.  As such, the issue was remanded for a VA addendum opinion; however, the resulting August 2014 negative nexus opinion was not clearly supported in that it failed to adequately address the Veteran's degenerative disc disease.  The examiner reasoned that there was no evidence of back problems in service, or on separation examination in 1984.  The physician again noted that osteopenia/osteoporosis was age related.  The examiner observed that testing did not reveal a diagnosis for the Veteran's right leg numbness and weakness.  He opined that because there was no significant disorder of the right foot or right knee, it was less likely than not that the Veteran's back disorder was caused or worsened by either of these service-connected disabilities.  This examiner indicated that the right foot numbness was not associated with the healed right foot contusion or right knee chondromalacia and occurred after separation from service.  

The Board has considered the medical and lay evidence of record, and finds that the evidence is at least in equipoise.  Resolving all reasonable doubt in the Veteran's favor, service connection for a low back disability is warranted.  See 38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").

All other issues on appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  Id.  

Regarding the issues of entitlement to service connection for hypothyroidism, Vitamin D and B-12 deficiencies, and cracked teeth, the Veteran's representative expressly withdrew these matters from appeal on the record at the August 2012 Board hearing.  Regarding the issues of entitlement to ratings in excess of 10 percent each for residuals of a right foot injury and right knee chondromalacia since August 4, 2011, the representative withdrew these matters from appeal in a January 2015 written document.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals on these matters, and they are dismissed.

ORDER

Entitlement to service connection for a low back disorder is granted.

The appeal regarding a claim of entitlement to service connection for hypothyroidism is dismissed.

The appeal regarding a claim of entitlement to service connection for Vitamin D and B-12 deficiencies is dismissed. 

The appeal regarding a claim of entitlement to service connection for cracked teeth is dismissed.

The appeal for a rating in excess of 10 percent for residuals of a right foot injury since August 4, 2011 is dismissed.

The appeal for an evaluation in excess of 10 percent for chondromalacia of the right knee since August 4, 2011 is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


